Exhibit 10.3

THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT DATED
SEPTEMBER 30, 2007 IN FAVOR OF SOVEREIGN BANK, WHICH SUBORDINATION AGREEMENT IS
INCORPORATED HEREIN BY REFERENCE.  NOTWITHSTANDING ANY CONTRARY STATEMENT
CONTAINED IN THE WITHIN INSTRUMENT, NO PAYMENT ON ACCOUNT OF THE PRINCIPAL OR
INTEREST HEREOF SHALL BECOME DUE OR BE PAID AND NO ACTIONS SHALL BE TAKEN
HEREUNDER EXCEPT IN ACCORDANCE WITH THE TERMS OF SUCH SUBORDINATION AGREEMENT.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED, OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR
THE DELIVERY TO MAKER OF AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO MAKER THAT SUCH OFFER, SALE, OR TRANSFER, PLEDGE, OR
HYPOTHECATION IS IN COMPLIANCE WITH THE ACT.

CONVERTIBLE SUBORDINATED PROMISSORY NOTE

$3,500,000

September 30, 2007     

 

FOR VALUE RECEIVED, InfoLogix Systems Corporation, a Delaware corporation
(“Maker”), hereby promises to pay to the order of Healthcare Informatics
Associates, Inc. (“Holder”), the principal sum of THREE MILLION FIVE HUNDRED
THOUSAND and 00/100 Dollars ($3,500,000), together with interest on the
outstanding principal balance of this Note from time to time outstanding from
the date hereof until this Note is paid in full.  Such principal and interest
shall be payable on the terms and conditions set forth in this Note.  This Note
is being issued pursuant to an Asset Purchase Agreement dated as of September
30, 2007 among Maker, Holder, and certain other parties (the “Asset Purchase
Agreement”).

1.             Interest Rate.

(a)           The principal sum outstanding from time to time under this Note
shall bear interest at the rate of 9% per annum, compounding annually, from the
date hereof until the principal balance of this Note is paid in full.  All
interest under this Note shall be paid as provided in Section 2 below.

(b)           Both before and after any Event of Default, interest shall be
calculated on the basis of a 360-day year (consisting of 12 months, each month
consisting of 30 days) and the actual number of days elapsed in any calendar
year or part thereof.


--------------------------------------------------------------------------------


2.             Principal and Interest Payments; Maturity Date.

(a)           Subject to Sections 7, 8 and 9 below, interest shall accrue in
arrears and shall be paid in full in cash on the Maturity Date (as defined
below).

(b)           The entire outstanding balance of this Note shall be paid in full
on September 30, 2010 (the “Maturity Date”).

(c)           If any payment of principal or interest becomes due on a day which
is not a Business Day, such payment shall be due on the next succeeding Business
Day.  For purposes of this Note, the term “Business Day” shall mean any day
other than a Saturday, Sunday, or holiday on which banks in the City of New York
are or may elect to be closed.

(d)           Amounts repaid or prepaid under this Note may not be reborrowed.

(e)           Payments of principal and interest  (including, without
limitation, any payment made pursuant to Section 10 below) shall be made in
lawful currency of the United States of America by wire transfer of immediately
available funds to the bank account of Holder set forth on Exhibit A to this
Note, or to such other bank account as Holder may from time to time designate in
writing to Maker.

3.             Prepayments.  Maker may prepay the principal of this Note in
whole or in part without penalty or premium; provided, however, that any such
prepayment shall be accompanied by the payment of all accrued and unpaid
interest under this Note and all other sums that are due and payable under this
Note or otherwise in connection with this Note on the date of prepayment.

4.             Subordination.  Maker, Holder and Sovereign Bank have entered
into a Subordination Agreement dated as of September 30, 2007 (as amended,
supplemented, or otherwise modified from time to time, the “Subordination
Agreement”).  This Note is subordinated to the prior payment in full of the
Senior Debt (as defined in the Subordination Agreement) pursuant to, and to the
extent provided in, the Subordination Agreement.

5.             Events of Default.  The occurrence of any of the following events
shall be an “Event of Default” under this Note:

(a)           the nonpayment of any principal, interest, or other amount due
under this Note on the date such payment is due, including, without limitation,
any Redemption Amount (as defined below) pursuant to Section 10;

(b)           the filing by or against Maker of any proceeding in bankruptcy,
receivership, insolvency, reorganization, liquidation, conservatorship, or
similar proceeding (and, in the case of any such proceeding instituted against
Maker, such proceeding is not dismissed or stayed within 90 days of the
commencement thereof);

(c)           the appointment of (or taking possession by) a receiver,
liquidator, assignee, trustee, custodian, or other similar official for Maker or
any assignment by Maker for the benefit of creditors, or any levy, garnishment,
attachment, or similar proceeding is instituted against any material property of
Maker;

2


--------------------------------------------------------------------------------


(d)           the insolvency of Maker or Maker admits in writing its inability
to pay its debts as they become due;

(e)           Maker defaults in the due performance of any debt senior to this
Note (“Senior Debt”) and such default shall have caused the acceleration of
payment of all amounts due under such Senior Debt; or

(f)            Maker defaults in the due performance or observance of any
material covenant to be performed pursuant to this Note and such default is not
cured by Maker within 10 days after receiving notice of such default from
Holder.

6.             Default Rate.  Upon the occurrence and during the continuation of
any Event of Default, at Holder’s option, this Note shall bear interest at a
rate per annum which shall be two and one-half percentage points (2.5%) in
excess of the interest rate otherwise in effect from time to time under this
Note but not more than the maximum rate allowed by law (the “Default Rate”). 
The Default Rate shall continue to apply until the Event of Default has been
cured, or in the event the principal of this Note has been accelerated, until
this Note is paid in full, including the period following entry of any judgment
on or relating to this Note.  Interest on any such judgment shall accrue and be
payable at the Default Rate after judgment, any execution thereon, and until
actual receipt by Holder of payment in full of such judgment.  Interest at the
Default Rate shall be collectible as part of any judgment under this Note.  The
Default Rate shall change with each change in the interest rate otherwise
payable under this Note.

7.             Remedies.

(a)           Subject to the Subordination Agreement, upon the occurrence of any
Event of Default, the entire unpaid principal balance of this Note, together
with all accrued and unpaid interest thereon and all other sums owing under this
Note, shall, at Holder’s option, become immediately due and payable, without
presentation, demand, or further action of any kind, and Holder may exercise any
and all rights and remedies available to Holder under this Note or otherwise
available to Holder at law or in equity.  The failure of Holder to accelerate
the outstanding principal balance of this Note upon the occurrence of an Event
of Default shall not constitute a waiver of such default or of the right to
accelerate this Note at any time thereafter so long as the Event of Default
remains uncured.

(b)           Maker shall be responsible for all reasonable fees and expenses
incurred by Holder and its counsel in the collection or attempted collection, by
foreclosure or otherwise, of the principal amount of this Note, the interest
thereon or any other payment due hereunder (“Collection Costs”).

(c)           All payments made under this Note shall be applied first to
repayment of any outstanding unpaid Collection Costs, then to repayment of any
accrued but unpaid interest, and then to repayment of the outstanding principal
amount.

8.             Voluntary Conversion.

(a)           Subject to Section 9 hereof, at any time and from time to time
after the initial issuance of this Note, Holder shall be entitled to convert all
or a portion of the outstanding and unpaid principal of this Note into fully
paid and nonassessable shares of Infologix, Inc.

3


--------------------------------------------------------------------------------


(“Parent”) common stock, par value $0.00001 per share (the “Common Stock”) in
accordance with this Section 8 (a “Voluntary Conversion”); provided that,
notwithstanding the foregoing, Holder shall not be entitled to effect a
Voluntary Conversion unless the total principal to be converted equals or
exceeds $1,000,000.

(b)           The number of shares of Common Stock issuable upon any Voluntary
Conversion shall be determined by dividing (i) the principal amount to be
converted by (ii) the Voluntary Conversion Price.  For the purposes of this
Note, “Voluntary Conversion Price” means $5.50 (as adjusted for stock splits,
stock dividends, combinations and other similar events in accordance with
Section 13).

(c)           To effect a Voluntary Conversion on any date (a “Voluntary
Conversion Date”), Holder shall (i) transmit by facsimile (or otherwise
deliver), for receipt on or prior to 5:00 p.m., New York City time, on such
date, a copy of an executed notice of conversion (the “Voluntary Conversion
Notice”) to the Company setting forth the principal amount of this Note to be
converted and (ii) surrender this Note to a common carrier for delivery to the
Company as soon as practicable on or following such date (or an indemnification
undertaking with respect to this Note in the case of its loss, theft or
destruction).  On or before the first Business Day following the date of receipt
of a Conversion Notice, the Company shall transmit by facsimile a confirmation
of receipt of such Conversion Notice to Holder and Parent’s transfer agent (the
“Transfer Agent”).  On or before the third Business Day following the date of
receipt of a Voluntary Conversion Notice, Parent shall (1) (X) provided that the
Transfer Agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program and so long as the certificates therefor
are not required to bear a restrictive legend evidencing the lack of
registration under the Act of the Common Stock represented thereby, credit such
aggregate number of shares of Common Stock to which Holder shall be entitled to
Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Voluntary Conversion Notice,
certificates, registered in the name of Holder or its designee, for the number
of shares of Common Stock to which Holder shall be entitled, which certificates
shall not bear any restrictive legend unless such certificates are required to
bear such a legend evidencing the Common Stock’s lack of registration under the
Act.  Delivery of physical certificates shall be deemed to have been made if
delivered personally or when delivered to a nationally recognized overnight
carrier.  If the outstanding principal of this Note is greater than the amount
of principal to be converted, then the Company shall as soon as practicable and
in no event later than three Business Days after receipt of this Note and at its
own expense, issue and deliver to Holder a new Note representing the outstanding
principal not converted.  The person or persons entitled to receive the shares
of Common Stock issuable upon a Voluntary Conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Voluntary Conversion Date.

(d)           Upon any Voluntary Conversion pursuant to this Section 8, all
interest then accrued or payable on such principal amount through and including
the Voluntary Conversion Date shall be paid, at the option of Parent in its sole
discretion, either (i) in cash, or (ii) in a number of shares of Common Stock as
determined by dividing (A) the aggregate amount of such accrued and unpaid
interest by (B) the Voluntary Conversion Price.

4


--------------------------------------------------------------------------------


(e)           Parent shall not issue any fraction of a share of Common Stock
upon any Voluntary Conversion.  If the Voluntary Conversion would result in the
issuance of a fraction of a share of Common Stock, Parent shall round such
fraction of a share of Common Stock down to the nearest whole share and any
fractional share shall be payable in cash based upon the ten day average closing
bid price of the Common Stock at such time.

9.             Mandatory Conversion.

(a)           If, at any time on or after the date of the initial issuance of
this Note, the closing bid price of the Common Stock on the principal market or
exchange on which it is listed or quoted, as reported by Bloomberg Financial
Markets, for at least 45 consecutive trading days equals or exceeds $8.00 per
share (as adjusted for stock splits, stock dividends, combinations and other
similar events in accordance with Section 13), then, at the option of Maker
exercised by the delivery of written notice to Holder (a “Mandatory Conversion
Notice”), Maker may require Holder to convert all or any portion of the
outstanding and unpaid principal of this Note into Common Stock (a “Mandatory
Conversion”) pursuant to the applicable conversion procedures in Section 8(c). 
The Mandatory Conversion Notice shall specify a date (the “Mandatory Conversion
Date”) for the Mandatory Conversion.

(b)           The number of shares of Common Stock issuable upon any Mandatory
Conversion shall be determined by dividing (i) the principal amount to be
converted by (ii) the Mandatory Conversion Price.  For the purposes of this
Note, “Mandatory Conversion Price” means $5.50 (as adjusted for stock splits,
stock dividends, combinations and other similar events).

(c)           Upon any Mandatory Conversion pursuant to this Section 9, all
interest then accrued or payable on the principal amount to be converted through
and including the Mandatory Conversion Date shall be paid, at the option of
Parent in its sole discretion, either (i) in cash, or (ii) in a number of shares
of Common Stock as determined by dividing (A) the aggregate amount of such
accrued and unpaid interest by (B) the Mandatory Conversion Price.

(d)           Parent shall not issue any fraction of a share of Common Stock
upon any Mandatory Conversion.  If the Mandatory Conversion would result in the
issuance of a fraction of a share of Common Stock, Parent shall round such
fraction of a share of Common Stock down to the nearest whole share and any
fractional share shall be payable in cash based upon the ten day average closing
bid price of the Common Stock at such time.

10.           Redemption.

(a)           Subject to the terms of this Section 10, if Parent engages in an
offering of its equity securities, the primary purpose of which is to raise
capital (an “Offering”), Holder may require Maker to redeem a portion of the
outstanding and unpaid principal of this Note (the “Redemption Amount”) equal
to:

(i)            up to $1,000,000 if the net cash proceeds of the Offering to
Parent (after deduction of underwriting discounts, commissions and expenses of
sale) are at least $12,000,000;

5


--------------------------------------------------------------------------------


(ii)           up to $2,000,000 if the net cash proceeds of the Offering to
Parent (after deduction of underwriting discounts, commissions and expenses of
sale) are at least $15,000,000; and

(iii)          up to $2,500,000 if the net cash proceeds of the Offering to
Parent after deduction of underwriting discounts, commissions and expenses of
sale are at least $20,000,000.

(b)           Upon the consummation of an Offering, but not prior to the public
announcement of such Offering, the Company shall deliver written notice thereof
to Holder (an “Offering Notice”).  If Holder wishes to redeem the Redemption
Amount pursuant to this Section 10, Holder shall deliver a written notice (the
“Redemption Notice”) to Maker during the period beginning upon Holder’s receipt
of the Offering Notice and ending 60 days after the consummation of the Offering
described in the Offering Notice, which Redemption Notice shall indicate the
Redemption Amount Holder is electing to redeem and shall be accompanied by this
Note.  Notwithstanding the foregoing, if Maker delivers an Offering Notice to
Holder not less than 30 days before the consummation of the Offering, Maker may
require in such Offering Notice that Holder deliver its Redemption Notice prior
to the consummation of the Offering in order to effect a redemption pursuant to
this Section 10.

(c)           The portion of this Note subject to redemption pursuant to this
Section 10 shall be redeemed by the Company in cash at a price equal to the sum
of the Redemption Amount being redeemed plus accrued and unpaid interest, if
any, in respect of such Redemption Amount up to and including the date of
redemption (such sum, the “Redemption Price”).

(d)           If Holder has submitted a Redemption Notice in accordance with
Section 10(b), Maker shall deliver the applicable Redemption Price to Holder (i)
concurrently with the consummation of the applicable Offering if such Redemption
Notice is received at least five Business Days prior to the consummation of such
Offering or (ii) within five Business Days after Maker’s receipt of such
Redemption Notice otherwise.  In the event of a redemption of less than all of
the outstanding and unpaid principal of this Note, Maker shall promptly cause to
be issued and delivered to Holder a new Note representing the outstanding
principal that has not been redeemed.

(e)           Any payments made pursuant to this Section shall be made in the
manner described in Section 2(e).

11.           Set Off.  The amount owed under this Note is subject to reduction
as provided in, and in accordance with, the Asset Purchase Agreement to secure
claims thereunder.

12.           Change of Control.  In the event of a Change of Control (as
defined herein), the entire unpaid principal balance of this Note, together with
accrued and unpaid interest shall, at Holder’s option, become immediately due
and payable.  “Change of Control” means (i) the sale of all or substantially all
of the assets of Maker to any unaffiliated third party, (ii) the sale or
exchange of more than 50% of the outstanding voting securities of Maker to an
unaffiliated individual, legal entity or “group” (as described in Rule
13d-5(b)(1) promulgated under the Securities Exchange Act of 1934, as amended)
in a single transaction or series of related transactions, or (iii) a merger or
consolidation of Maker with or into one or more entities if,

6


--------------------------------------------------------------------------------


immediately thereafter, more than 50% of the outstanding voting securities of
the surviving or resulting entity are owned (directly or indirectly) by persons
other than the stockholders of Maker as of the effective date of such merger or
consolidation.

13.           Stock Splits, Stock Dividends, etc. In case Parent shall: (i) pay
a dividend, make a distribution on the Common Stock or fix a record date for
determination of holders of capital stock of the Parent entitled to receive such
dividend or distribution in shares of Common Stock or any other of its capital
stock, (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares of Common Stock, (iii) combine its outstanding shares of its
capital stock into a smaller number of shares of Common Stock, or (iv) issue, by
reclassification of its shares of Common Stock, any shares of capital stock
(including any reclassification in connection with a consolidation or merger in
which Parent is the continuing corporation), the amount of Shares issuable upon
the effect of a Voluntary Conversion or a Mandatory Conversion immediately prior
thereto shall be adjusted so that the Holder shall be entitled to receive upon
effect of such Voluntary Conversion or a Mandatory Conversion that number of
Shares (or other capital stock of the Company) which the Holder would have owned
or would have been entitled to receive after the happening of such event had the
Voluntary Conversion or Mandatory Conversion occurred immediately prior to the
record date, in the case of any such dividend or distribution, or the effective
date, in the case of any such subdivision, combination or reclassification.

14.           Miscellaneous.

(a)           If any clause or provision of this Note shall for any reason be
held to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect any other provision of this Note, but this
Note shall be construed as if such invalid or unenforceable clause or provision
had never been contained in this Note.  If a law which applies to a loan
evidenced by this Note and that sets maximum loan charges is finally interpreted
so that the interest or other charges collected or to be collected in connection
with any such loan exceed the permitted limit, then (i) any such loan charge
shall be reduced by the amount necessary to reduce the charge to the permitted
limit, and (ii) any sums already collected from Maker which exceed permitted
limits will be refunded to Maker.  Holder may choose to make any such refund by
reducing the principal owed under this Note or by making a direct payment to
Maker.  Any such reduction or payment shall not cure or waive any default by
Maker under this Note.  Maker agrees, however, that in determining whether or
not any interest payable under this Note exceeds the highest rate permitted by
law, any non-principal payment, including, without limitation, late charges,
shall be deemed to the extent permitted by law to be an expense, fee, or premium
rather than interest.

(b)           Maker may not assign its rights or obligations under this Note to
any person or entity without the prior written consent of Holder; provided,
however, that, notwithstanding the foregoing, Maker may assign its rights and
obligations under this Note without the prior written consent of Holder if such
assignment is made (i) to an affiliate of Maker or (ii) in connection with the
acquisition of Maker’s business, whether by consolidation, acquisition of stock
or assets, merger or otherwise.  Any purported assignment prohibited by this
Note shall be void.  The provisions of this Note shall be binding upon and inure
to the benefit of Maker and Holder, their respective personal representatives,
heirs, successors, and permitted assigns.

7


--------------------------------------------------------------------------------


(c)           This Note shall not be sold, assigned, transferred, pledged,
hypothecated, mortgaged, or otherwise encumbered without the prior written
consent of Maker, except for any transfer of this Note pursuant to applicable
laws of descent and distribution; provided, that the transferee accepting this
Note agrees to be bound by the terms, conditions, and restrictions set forth
herein, including, without limitation, those related to subordination, set off,
and restrictions on transferability and to notify the holders of the Senior Debt
of such transfer.

(d)           No modification, amendment, or waiver of any provision of this
Note will be effective unless made in a writing signed by Maker and Holder.

(e)           The invalidity or uneforceability of any particular provisions, or
part of any provision, of this Note shall not affect the other provisions or
parts hereof, and this Note shall be construed in all respects as if such
invalid or unenforceable provisions or parts were omitted.

(f)            All notices, consents, waivers, and other communications required
or permitted by this Note shall be in writing and shall be deemed given to a
party when (i) delivered to the appropriate address by hand or by nationally
recognized courier service (costs prepaid); (ii) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (iii) received or
rejected by the addressee, if sent by certified mail, return receipt requested;
in each case to the following addresses or facsimile numbers and marked to the
attention of the person (by name or title) designated below (or to such other
address or facsimile number, or person as a party may designate in writing to
the other parties):

To Maker:

Infologix Systems Corporation

101 East County Line Road

Suite 210

Hatboro, PA 19040

Attention:  Chief Financial Officer

Telephone:  (215) 604-0691

Fax:  (267) 681-0682

With a copy (which shall not constitute notice) to:

Drinker Biddle & Reath LLP

18th and Cherry Streets

One Logan Square

Philadelphia, PA  19103-6996

Attn: Stephen T. Burdumy and

Scott B. Connolly

Telephone:  (215) 988-2700

To Holder:

Healthcare Informatics Associates, Inc.

16306 Agate Point Road

8


--------------------------------------------------------------------------------


Bainbridge Island, WA 98110

Attn:  Gerry Bartley

Telephone: (206) 842-6797

With a copy (which shall not constitute notice) to:

The James Law Group

121 SW Morrison Street, Suite 900

Portland, Oregon 97204

Attn: Ronald J. Miller

Telephone: (503) 228-5380

A copy of any and all notices and other communications sent by facsimile
pursuant to this Section 14(f) shall also be sent by United States mail to the
appropriate address in accordance with this Section 14(f).

15.           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Delaware and without giving effect to
otherwise applicable principles of conflicts of law of that or any other
jurisdiction.

16.           CONSENT TO JURISDICTION.  FOR THE PURPOSE OF ENFORCING PAYMENT AND
PERFORMANCE OF THIS NOTE, MAKER HEREBY CONSENTS TO THE JURISDICTION AND VENUE OF
THE COURTS OF THE STATE OF DELAWARE OR OF ANY FEDERAL COURT LOCATED IN SUCH
STATE.  MAKER HEREBY WAIVES THE RIGHT TO CONTEST THE JURISDICTION AND VENUE OF
THE COURTS LOCATED IN THE STATE OF DELAWARE ON THE GROUND OF INCONVENIENCE OR
OTHERWISE AND, FURTHER, WAIVES ANY RIGHT TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS NOTE IN ANY COURT OUTSIDE THE STATE OF DELAWARE.  THE
PROVISIONS OF THIS SECTION SHALL NOT LIMIT OR OTHERWISE AFFECT THE RIGHT OF
HOLDER TO INSTITUTE AND CONDUCT AN ACTION IN ANY OTHER APPROPRIATE MANNER,
JURISDICTION OR COURT.

17.           Maker’s Waivers. Maker and all sureties, endorsers, guarantors and
other parties now or hereafter liable for the payment of this Note, in whole or
in part, hereby severally (i) waive demand, notice of demand, presentment for
payment, notice of nonpayment, notice of default, protest, notice of protest,
and all other notices except those required to be given under the terms of this
Note, and further waive diligence in collecting this Note or in enforcing any of
the security for this Note; and (ii) consent to any extension of time for the
payment of this Note, or any installment thereof, made by agreement by Holder
with any person now or hereafter liable for the payment of this Note, even if
Maker is not a party to such agreement.

18.           Waiver. Any covenant or condition of this Note may be waived at
any time, in writing, by the party entitled to the benefit of such covenant or
condition. Waiver of any default of any covenant or condition, will not be a
waiver of any succeeding default of the covenant or condition or a waiver of the
covenant or condition itself or any other covenant or condition.

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered on
the date first written above.

INFOLOGIX SYSTEMS CORPORATION

 

 

 

 

 

By:

/s/ David T. Gulian

 

 

Name:

David T. Gulian

 

Title:

President and Chief Executive Officer

 


--------------------------------------------------------------------------------